Title: To George Washington from Gimat, 18 May 1792
From: Gimat, Jean-Joseph Soubadère de
To: Washington, George



Sir,
Sainte Lucie [1]8 May 1792

The remembrance of the kindness which your Excellency shewed me when I had the honor of serving under your orders, gives me great hope that one of my friends, a man of rare and distinguished merit, will obtain your good will & deserve Your esteem, during the stay which he proposes to make in North America, whether he goes for the re-establishment of his health, which cannot support the warm climate of the Antilles—the temperate climate of the north will re-establish it without a doubt. Permit me, Sir, likewise to beg your attention for a young man, Mr de

Courville, whose parents are my particular friends in this Colony.
I pray your Excellency to pardon the liberty which I have taken in recommending to you M.[,] Made Raphel and M. de Courville, to whom I am very much attached. Their intention is to fix themselves in the State of Maryland where the rigour of the climate during the winter is more supportable to an inhabitant of the Antilles, than it would be more to the North.
I perceive that I shall myself shortly have need of the same Climate. It is in that happy country where I have passed the most pleasant days of my life that I hope to restore my health which has been much injured in the scorching county which I inhabit.
If I should be so happy as to be able to render any service to your Excellency, whether in my own Government, or in the other french Antilles, you ought to be persuaded of the lively pleasure which I should take in convincing you of my zeal in doing whatever might be agreeable to you, and of the respectful sentiments with which I have the honour to be Your Excellency’s Most humble & most Obedt Servt

Gimat.

